DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a fourth layer having an eighth organic compound (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the phrase: “a fourth layer having an eighth organic compound” is unclear.  Where is a fourth layer having an eighth organic compound?

Reasons for Allowance
Claims 2-6 would be allowable if rewritten to overcome the 112 rejection and drawings objection as set forth in the Office Action.
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Ohsawa et al. (U.S.2006/0011908); Liu (U.S. 2007/0092757); Liu (U.S. 2006/0177692); Kewamura et al. (U.S. 6504300) and the prior art of record fail to disclose the combination of all the limitations recited in the claim 2 of a light-emitting device including: a second layer having a fourth organic compound, and wherein a LUMO level of the first organic compound is lower than a LUMO level of the second organic compound by 0.3 eV or more, wherein the third organic compound and the fourth organic compound are metal complexes having a quinolone skeleton, wherein the second light-emitting element comprises a second light-emitting layer having a fifth organic compound and a sixth organic compound, a third layer having a seventh organic compound, and a fourth layer having an eighth organic compound, wherein a LUMO level of the fifth organic compound is lower than a LUMO level of the sixth organic compound by 0.3 eV or more, and wherein the seventh organic compound and the eighth organic compound are metal complexes having a quinolone skeleton.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Regarding claim 7, Ohsawa et al. (U.S.2006/0011908); Liu (U.S. 2007/0092757); Liu (U.S. 2006/0177692); Kewamura et al. (U.S. 6504300) and the prior art of record fail to disclose the combination of all the limitations recited in the claim 7 of a light-emitting device including: the second layer comprises an aromatic amine compound, wherein a LUMO level of the first organic compound is lower than a LUMO level of the second organic compound by 0.3 eV or more, wherein the third organic compound and the fourth organic compound are metal complexes having a quinolone skeleton, wherein the second light-emitting element comprises a fifth layer over the anode, a sixth layer over the fifth layer, a second light-emitting layer having a fifth organic compound and a sixth organic compound, a seventh layer having a seventh organic compound, and an eighth layer having an eighth organic compound, and wherein the fifth layer comprises a composite material of an aromatic amine compound and an acceptor substance, wherein the sixth layer comprises an aromatic amine compound, wherein a LUMO level of the fifth organic compound is lower than a LUMO level of the sixth organic compound by 0.3 eV or more, and wherein the seventh organic compound and the eighth organic compound are metal complexes having a quinolone skeleton.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894              
/CALEB E HENRY/Primary Examiner, Art Unit 2894